

116 HR 3309 IH: To direct the Secretary of Defense to report on vulnerabilities from sea level rise to certain military installations located outside the continental United States.
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3309IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to report on vulnerabilities from sea level rise to certain
			 military installations located outside the continental United States.
	
		1.Report on vulnerabilities from sea level rise to certain military installations located outside the
			 continental United States
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on vulnerabilities from sea level rise to covered installations located outside of the continental United States.
 (b)ContentsFor each covered installation, the report required by subsection (a) shall include the following: (1)An analysis of the impacts to the operations, contingency plans, and readiness of such installation from a sea level rise.
 (2)A discussion of mitigation efforts, including dredging, reclaiming land, and island building, that may be necessary due to a sea level rise—
 (A)to ensure the continued operational viability of such installation; and (B)to increase the resiliency of such installation.
 (3)The estimated costs of the efforts discussed under paragraph (2). (4)An identification of alternative locations for the continuance of operations of such installation if such installation is rendered inoperable.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (d)Covered installation definedIn this section, the term covered installation means the following military installations: (1)Naval Support Facility Diego Garcia.
 (2)Ronald Reagan Ballistic Missile Defense Test Site. 